Title: 3d.
From: Adams, John Quincy
To: 


       Continued in the first volume of Blackstone. In the course of my reading this day; I came across a paragraph, which surprized me; it was this. “It is a principle of universal law, that the natural-born subject of one prince, cannot by any act of his own, no, not by swearing allegiance to another, put off or discharge his natural allegiance to the former: for this natural allegiance was intrinsic, and primitive and antecedent to the other: and cannot be devested without the concurrent act of that prince to whom it was first due.” I enquired of Mr. Parsons his opinion upon the subject. He said that if instead of universal law, it was common law the assertion would be just; but that in his opinion, by the law of nature every man had a right to put off his natural allegiance, for good cause, and this I think much more reasonable, than to say, that a man is obliged to serve and assist his sovereign however cruel tyrannical and unjust he may be. The doctrine of Blackstone must I think imply that of passive obedience; which is not now to be refuted. It may indeed be said that every unjust act, is a tacit consent to the discharge of the subjects allegiance; but this is straining the meaning of words, a great length; and I think it is much the best to cut the gordian knot, as Mr. Parsons did.
       I wrote along in the evening till late.
      